Citation Nr: 1723639	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical strain with degenerative disc disease (DDD).

2.  Entitlement to service connection for lumbar strain with DDD.

3.  Entitlement to service connection for left lower extremity atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2013 and November 2016, the Board remanded these matters for additional development.  The Veteran's records are currently in the jurisdiction of the Roanoke, Virginia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his gait was altered by his service-connected residuals of a right buttock (Muscle Group XVII) gunshot wound, caused the claimed disabilities.  

In May 2009, D. Friar, a chiropractor, stated that in May 2008 he saw the Veteran for treatment of neck and back pain, and pain radiating down the left leg.  He noted that he reviewed some of the Veteran's VA records, and observed that the Veteran had a moderate right hip muscle injury.  He noted that due to the injury there were gait changes and altered biomechanics, and stated that the muscular compensations caused the lumbar spine to shift and "tower" to the right.  These changes also caused increased intra-discal loading on the right side, creating deformation of the annular fibers to the opposite side causing micro tears to the annulus, and allowing left side bulging of the nucleus and annulus.  This caused stenosis of the vertebral "formen."  The abnormal loading of the discs along with altered biomechanics and movement patterns caused severe disc degeneration of the lumbar spine.  He opined that since severe degeneration seemed to be confined to the lumbar spine and was not found at other levels of the spine, age as a factor was ruled out; he indicated that the degeneration and resulting symptoms are certainly a result of postural distortions, muscular compensations, altered biomechanics and bony alterations that resulted from the right buttock gunshot wound.  In another May 2009 statement, the chiropractor stated that the Veteran's left leg atrophy and leg length discrepancy had combined to cause a severe irregular gait pattern.  

On January 2010 VA examination, the examiner opined that it was less likely than not that the Veteran's cervical DDD, lumbar DDD and atrophy of the left leg are related to his gunshot wound to the right buttock since the gunshot wound did not involve injury to the bony structures.  A similar conclusion was reached following the December 2013 VA examination.  

The Board's November 2016 remand sought an opinion regarding whether the right buttock gunshot wound residuals caused or aggravated the Veteran's cervical and lumbar spine disabilities, and left leg atrophy.  

Both prior Board remands requested that the Veteran be asked to provide the information and release necessary to obtain his records from Dr. Friar; he did not respond to the AOJ's request.  Notably, none of the opinions in the record address whether the Veteran's cervical and lumbar spine disabilities and left leg atrophy were aggravated by his service-connected right buttock gunshot wound.  The Board had specifically sought an opinion regarding aggravation.  The December 2013 VA examination and the February 2017 VA medical opinion were noncompliant with the Board's remand directives; and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for his back, neck and left leg atrophy since service, and to submit authorizations for VA to secure complete records from all private providers, to specifically include complete clinical records of his treatment by D. Friar, D.C.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  After the development ordered above is completed, the AOJ should arrange for the record to be returned to the December 2013 VA examiner (or, if that physician is unavailable, forwarded to another orthopedist or orthopedic spine surgeon) for review and advisory medical opinions regarding the likely etiology of the Veteran's cervical and lumbar spine disabilities, and left leg atrophy, to specifically include whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service connection residuals of a right buttock gunshot wound..  The consulting provider is asked to specifically comment on the opinion by the Veteran's chiropractor, D. Friar, D.C., indicating that an altered gait due to the gunshot wound caused or aggravated the claimed disabilities.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

